DETAILED ACTION
	This office action is in response to the RCE amendment filed on March 10, 2022.  In accordance with this amendment, claims 1, 5, and 9 have been amended, while new claims 16-18 have been added.  The amendments to the specification (Title) are acknowledged for a corrective shortening thereof.
	Claims 1-18 are pending, with claims 1, 5, and 9 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 18, 2022, have been considered and made of record (note attached copy of forms PTO-1449).
Allowable Subject Matter
Claims 1-18 are allowed.  Claims 1, 5, and 9 are in independent claim form, and have been amended into condition for allowance on March 10, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Childers ‘003; Nagasaka ‘432) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by the amended features added to claims 1, 5, and 9 (on March 10, 2022).  In particular, based on the context of such claims when considering the disclosure and drawings, the Examiner is unable to present a prima facie case of obviousness (as required under 35 U.S.C. 103) to such a combination, as a whole and as arranged.  While any one individual structural feature of claims 1/5/9 may be found in different prior art references of record, there is no reasonable suggestion with clear motivation to combine each structural feature into one defined combination.  Claims 2-4, 6-8, and 10-18 are also allowable based on their dependency from one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see RCE amendment with remarks (pages 10-15), filed March 10, 2022, with respect to the claim amendments to each independent claim 1, 5, and 9, have been fully considered and are persuasive.  Also of note, the Examiner context of the independent claims (with Cindy Chen from the interview dated February 3, 2022).  Based on the narrowing amendments, in context of the inventive concept, all prior art rejections (mailed November 18, 2022) have been withdrawn.  The closest single prior art reference of record is Childers ‘003.  Claims 1-18 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 14, 2022